Case 3:20-cv-05671-JD Document 53-5 Filed 09/30/20 Page 1 of 34




                       EXHIBIT D
       Case
         Case
            3:20-cv-05671-JD
               3:20-cv-06772 Document 1
                                      53-5
                                         Filed
                                             Filed
                                                09/29/20
                                                   09/30/20
                                                          Page
                                                             Page
                                                               1 of231
                                                                     of 34




     Bonny E. Sweeney (SBN 176174)
 1   Samantha J. Stein (SBN 302034)
 2   HAUSFELD LLP
     600 Montgomery Street, Suite 3200
 3   San Francisco, CA 94104
     Telephone: (415) 633-1908
 4   Facsimile: (415) 358-4980
     bsweeney@hausfeld.com
 5   sstein@hausfeld.com
 6
     Counsel for Plaintiff Peekya Services, Inc.
 7   and the Proposed Class

 8   [Additional Counsel Listed on Signature Page]
 9

10
                                UNITED STATES DISTRICT COURT
11                             NORTHERN DISTRICT OF CALIFORNIA
12

13
      PEEKYA SERVICES, INC., on behalf of itself     Case No.
14    and the proposed class,
                                                     ANTITRUST CLASS ACTION
15                                                   COMPLAINT PURSUANT TO THE
                              Plaintiff,
                                                     SHERMAN AND CLAYTON ACTS
16        v.                                         (15 U.S.C. §§ 1, 2, 3, 15, 26),
      GOOGLE LLC, GOOGLE IRELAND                     CARTWRIGHT ACT (CAL. BUS. &
17                                                   PROF. CODE §§ 16700 ET SEQ.) AND
      LIMITED; GOOGLE COMMERCE
      LIMITED; AND GOOGLE ASIA PACIFIC               UNFAIR COMPETITION LAW (CAL.
18                                                   BUS. & PROF. CODE §§ 17200 ET
      PTE. LIMITED,
                                                     SEQ.)
19

20                            Defendants.
                                                     DEMAND FOR JURY TRIAL
21

22

23

24

25

26

27

28
                                                           ANTITRUST CLASS ACTION COMPLAINT
       Case
         Case
            3:20-cv-05671-JD
               3:20-cv-06772 Document 1
                                      53-5
                                         Filed
                                             Filed
                                                09/29/20
                                                   09/30/20
                                                          Page
                                                             Page
                                                               2 of331
                                                                     of 34




 1          1.       Plaintiff Peekya Services, Inc. (“Peekya” or “Plaintiff”), on behalf of itself and all

 2   others similarly situated, brings this Class Action Complaint for damages and injunctive relief

 3   against Defendants Google LLC, Google Ireland Limited, Google Commerce Limited, and Google

 4   Asia Pacific PTE. Ltd. (collectively, “Google”) for violations of Sections 1, 2, and 3 of the

 5   Sherman Act (15 U.S.C. §§1, 2 and 3), California’s Cartwright Act, (Cal. Bus. & Prof. Code §§

 6   16700 et seq). and California’s Unfair Competition Law (Cal. Bus. & Prof. Code §§ 17200 et seq).

 7   All allegations other than those concerning the Plaintiff are based on information and belief.

 8          I.       INTRODUCTION

 9          2.       Just 12 years after its launch, the Google Play Store — Google’s applications store

10   for mobile phones and tablets using the Android operating system — is now home to 2.96 million

11   apps, making it the biggest app store in the world. While Google developed some of those apps

12   itself, the vast majority were created by independent app developers.

13          3.       Although Google touts its role in creating a marketplace for software developers,

14   those developers in fact have no choice. Google has a monopoly in the market for Android app

15   stores, which it has unlawfully maintained through anticompetitive conduct. As a result of its

16   monopoly power and the anticompetitive restraints it has imposed on device manufacturers, app

17   developers and consumers, Google has been able to extract from developers a supracompetitive

18   30% tax on paid apps downloaded from the Play Store as well as in-app purchases for products

19   and services.

20          4.       Google’s anticompetitive conduct has harmed competition in the market for

21   Android app stores. It has reduced competition by deterring entry by would-be competitors, stifled

22   innovation by controlling the manner in which Android apps are distributed, increased prices to

23   app developers and consumers who bear the 30% tax, and reduced output by reducing app

24   developers’ capital and incentives for creating new apps.

25          5.       Google’s conduct has also injured Plaintiff and members of the Class, who have

26   paid a supracompetitive 30% tax on every paid download of their apps from the Play Store and

27   in-app purchases.

28                                                     1
                                                                     ANTITRUST CLASS ACTION COMPLAINT
        Case
          Case
             3:20-cv-05671-JD
                3:20-cv-06772 Document 1
                                       53-5
                                          Filed
                                              Filed
                                                 09/29/20
                                                    09/30/20
                                                           Page
                                                              Page
                                                                3 of431
                                                                      of 34




 1           6.          In this action, Plaintiff seeks to recover the damages caused by Google’s unlawful

 2   anticompetitive conduct and an order enjoining its unlawful practices.

 3           II.         JURISDICTION AND VENUE

 4           7.          Plaintiff brings this action on its own behalf as well as that of the Class to recover

 5   damages, including treble damages, restitution, costs of suit, and reasonable attorney’s fees arising

 6   from Defendants’ violations of Sections 1, 2 and 3 of the Sherman Act (15 U.S.C. §§ 1, 2, 3),

 7   California’s Cartwright Act (Cal. Bus. & Prof. Code §§ 16700 et seq.), and California’s Unfair

 8   Competition Law (Cal. Bus. & Prof. Code §§ 17200 et seq.), as well as any and all equitable relief

 9   afforded them under federal and California law.

10           8.          Jurisdiction and venue are proper in this judicial district pursuant to Section 12 of

11   the Clayton Act (15 U.S.C. § 22), and 28 U.S.C. § 1391(b), (c) and (d), because a substantial part

12   of the events giving rise to Plaintiff’s claims occurred in or emanated from this District, a

13   substantial portion of the affected interstate trade and commerce was carried out in this District,

14   and Google’s principal place of business is in this District. The anticompetitive conduct alleged in

15   this complaint has been directed at, and has had the intended effect of, causing injury to persons

16   residing in, located in, or doing business throughout the United States and its territories, including

17   in this District.

18           III.        INTRA-DISTRICT ASSIGNMENT

19           9.          Pursuant to N.D. Cal. Civil Local Rule 3.2 and General Order 44, this antitrust class

20   action shall be assigned on a district-wide basis and is not subject to reassignment on the basis of

21   intra-district venue.

22           IV.         PARTIES

23           10.         Plaintiff Peekya App Services, Inc. (“Peekya” or “Plaintiff”) is a Florida

24   corporation with its principal place of business in Sarasota, Florida. Plaintiff is a party to and has

25   complied with the Google-developer contracts that are described in this Complaint. Plaintiff

26   developed and maintains an app called “Peekya” that has been and currently is distributed through

27   the Play Store. Within the four years preceding the filing of this Complaint, users of Android

28                                                         2
                                                                         ANTITRUST CLASS ACTION COMPLAINT
        Case
          Case
             3:20-cv-05671-JD
                3:20-cv-06772 Document 1
                                       53-5
                                          Filed
                                              Filed
                                                 09/29/20
                                                    09/30/20
                                                           Page
                                                              Page
                                                                4 of531
                                                                      of 34




 1   mobile device users have purchased and downloaded Peekya. For each such download, Google

 2   has taken a 30% commission from the payment remitted to Plaintiff.

 3          11.     Google LLC is a Delaware limited liability company with its principal place of

 4   business in Mountain View, California. It is the primary operating subsidiary of the holding

 5   company Alphabet, Inc. Google LLC is a technology company that provides internet-related

 6   services and products, including online advertising technologies and a search engine. Google LLC

 7   contracts with all app developers that distribute their apps through the Play Store.

 8          12.     Defendant Google Ireland Limited (“Google Ireland”) is an Irish limited company

 9   with its principal place of business in Dublin, Ireland, and is a subsidiary of Google LLC. Google

10   Ireland contracts with all app developers that distribute their apps through the Play Store and is

11   therefore a party to the anticompetitive contractual restrictions at issue in this Complaint.

12          13.     Defendant Google Commerce Limited (“Google Commerce”) is an Irish limited

13   company with its principal place of business in Dublin, Ireland, and is a subsidiary of Google LLC.

14   Google Commerce contracts with all app developers that distribute their apps through the Play

15   Store and is therefore a party to the anticompetitive contractual restrictions at issue in this

16   Complaint.

17          14.     Defendant Google Asia Pacific Pte. Limited (“Google Asia Pacific”) is a Singapore

18   private limited company organized with its principal place of business in Mapletree Business City,

19   Singapore, and is a subsidiary of Google LLC. Google Asia Pacific contracts with all app

20   developers that distribute their apps through the Play Store and is therefore a party to the

21   anticompetitive contractual restrictions at issue in this Complaint.

22          Defendant Google Payment Corp. (“Google Payment”) is a Delaware corporation with its

23   principal place of business in Mountain View, California, and is a subsidiary of Google LLC.

24   Google Payment provides in-app payment processing services to Android app developers and

25   Android users and collects a 30% commission on many types of processed payments, including

26   payments for apps sold through the Play Store and in-app purchases made within such apps.

27

28                                                     3
                                                                     ANTITRUST CLASS ACTION COMPLAINT
        Case
          Case
             3:20-cv-05671-JD
                3:20-cv-06772 Document 1
                                       53-5
                                          Filed
                                              Filed
                                                 09/29/20
                                                    09/30/20
                                                           Page
                                                              Page
                                                                5 of631
                                                                      of 34




 1

 2          V.         RELEVANT FACTS

 3                A.      The Market for Licensable Smart Mobile Operating Systems

 4          15.        Smart mobile devices are handheld, portable electronic devices that enable the user

 5   to connect wirelessly to the Internet and perform many of the functions traditionally associated

 6   with desktop and laptop computers. They include smart phones and tablets. Consumers use smart

 7   mobile devices to browse the Internet, shop, access social media, stream music and videos, read

 8   books, and play games.

 9          16.        Like desktop and laptop computers, smart mobile devices require an operating

10   system, or OS. OSs are software products that control the basic functions of a computer. Without

11   an OS, the user cannot operate the computer or run software on it. OSs designed for smart mobile

12   devices are “smart mobile OSs.”

13          17.        In addition to the features typically found in a desktop or laptop computer OS, smart

14   mobile OSs include features such as a touchscreen, cellular, Bluetooth, and WiFi capabilities, GPS

15   mobile navigation, cameras, video cameras, speech recognition capability, voice recorders, music

16   players, personal digital assistants and other features.

17                1.      Licensable Smart Mobile OSs Constitute a Relevant Product Market

18          18.        Licensable smart mobile OSs constitute a distinct product market. Although

19   desktop and laptop computers, early mobile phones (like flip phones) and game consoles also use

20   OSs, those OSs are not compatible with smart mobile devices and are not included in the relevant

21   market.     From the demand side, makers of smart mobile devices — original equipment

22   manufacturers or “device manufacturers” — cannot use the OSs found in computers, older flip

23   phones or game consoles to power their smart mobile devices. From the supply side, any OS

24   developer that switched from a computer, flip phone or game console-compatible OS to a smart

25   mobile OS would have to invest substantial time and money in re-designing the OS to account for

26   the specific functionalities of smart mobile devices.

27          19.        Following a years-long investigation, the European Commission (“EC” or

28                                                       4
                                                                       ANTITRUST CLASS ACTION COMPLAINT
       Case
         Case
            3:20-cv-05671-JD
               3:20-cv-06772 Document 1
                                      53-5
                                         Filed
                                             Filed
                                                09/29/20
                                                   09/30/20
                                                          Page
                                                             Page
                                                               6 of731
                                                                     of 34




 1   “Commission”) concluded in a July 18, 2018 decision that Google abused its dominant power in

 2   the Android app store market by tying Google Search to the Play Store, and by tying Google

 3   Chrome to the Play Store and Google Search. The Commission ordered Google to pay a $5.1

 4   billion fine and to change its practices. Google is currently appealing the decision but asserts that

 5   it has complied with the Commission’s conduct remedies by changing its contracts with

 6   manufacturers that ship phones and tablets into the European Economic Area.

 7          20.     In the European Commission’s Google Android case, Google did not contest the

 8   Commission’s conclusion that smart mobile OSs constitute a distinct product market.

 9          21.     Smart phone OSs and tablet OSs make up the smart mobile OS product market.

10   From the demand side, the same OS, or similar versions of it, power both smart phones and tablets.

11   From the supply side, all of the principal OS developers use the same OS to power both

12   smartphones and tablets. Apple, for example, which makes both the OS and the hardware for its

13   smartphones and tablets, has confirmed that it uses a single OS for its iPhone and iPad. In the EC

14   Google Android case, Google did not contest the Commission’s conclusion that smart phone and

15   tablet OSs belong in the same product market.

16          22.     Manufacturers of smart mobile devices (“device manufacturers”) pre-install smart

17   mobile OSs on devices before selling them to retailers and end users. Most device manufacturers

18   do not develop their own OSs but instead license Google’s Android OS. The most widely-used

19   mobile non-Android OS outside of China is Apple’s iOS. But because Apple does not license its

20   operating system to device manufacturers, instead manufacturing its own smart phones and tablets,

21   Apple’s iOS is not an option for device manufacturers.

22          23.     Non-licensable smart mobile OSs such as Apple’s iOS do not belong to the same

23   product market as licensable smart mobile OSs. From the demand side, device manufacturers

24   cannot obtain a license to pre-install iOS because Apple does not license iOS to competing device

25   manufacturers. As even Google has conceded, device manufacturers cannot switch to non-

26   licensable OSs such as iOS.

27          24.     From the supply side, even assuming Apple decided to license iOS to competing

28                                                    5
                                                                     ANTITRUST CLASS ACTION COMPLAINT
       Case
         Case
            3:20-cv-05671-JD
               3:20-cv-06772 Document 1
                                      53-5
                                         Filed
                                             Filed
                                                09/29/20
                                                   09/30/20
                                                          Page
                                                             Page
                                                               7 of831
                                                                     of 34




 1   device manufacturers, it would probably take device manufacturers at least two years to make all

 2   the changes necessary to migrate to iOS, according to market participants. And the likelihood that

 3   Apple would decide voluntarily to license iOS to competing device manufacturers is pretty much

 4   nil. Apple’s legendary strategy of remaining vertically integrated within its “walled garden” and

 5   selling luxury products to loyal customers has been wildly successful. What other company has

 6   exceeded a market capitalization of $2 trillion? As device manufacturer Nokia put it: “Apple has

 7   no incentives to enter the market for licensable OS[s] by starting to license iOS to third party

 8   device manufacturers. This is because Apple currently holds a monopoly over the supply of iOS

 9   compatible devices. Apple makes most of its mobile profits with device sales and opening the

10   system for third party device manufacturer competition would be likely to erode Apple’s device

11   profits. […] Apple does not need to expand its ecosystem in order to attract developers”.

12            25.        The European Commission concluded that Apple’s iOS “exercises an insufficient

13   indirect constraint on Google’s dominant position in the worldwide (excluding China) market for

14   licensable smart mobile OSs,” confirming that iOS should not be included in the relevant market

15   for licensable smart mobile OSs.

16                  2.      The Geographic Scope of the Licensable Smart Mobile OSs Market is
                            Worldwide, Excluding China
17
              26.        The geographic scope of the licensable smart mobile OS market is worldwide,
18
     excluding China. Agreements between device manufacturers and OS developers are typically
19
     worldwide in scope, and mobile devices are often sold on a worldwide basis. The competitive
20
     conditions in China differ from other regions due to limitations on Google’s activities in China
21
     and the wide availability and popularity of “forked”, i.e., non-Google, Android devices. In the
22
     European Commission’s Google Android case, Google did not contest the Commission’s
23
     conclusion that the market for the licensing of smart mobile OSs is worldwide in scope, excluding
24
     China.
25
                    3.      Google Monopolizes the Market for Licensable Smart Mobile OSs
26            27.        Google possesses monopoly power in the market for licensable smart mobile OSs.
27

28                                                      6
                                                                     ANTITRUST CLASS ACTION COMPLAINT
       Case
         Case
            3:20-cv-05671-JD
               3:20-cv-06772 Document 1
                                      53-5
                                         Filed
                                             Filed
                                                09/29/20
                                                   09/30/20
                                                          Page
                                                             Page
                                                               8 of931
                                                                     of 34




 1   This monopoly power is demonstrated by Google’s market share, the existence of high barriers to

 2   entry and expansion, the lack of countervailing buyer power, and the lack of constraint posed by

 3   non-licensable smart mobile OSs such as Apple’s iOS.

 4          28.     The EC found in its 2018 Google Android decision that Android OS is installed on

 5   more than 95% of smart mobile devices with licensed mobile OSs worldwide, excluding China.

 6   In the United States, that percentage currently appears to be even higher. As of July 2020, 98.85%

 7   of smartphones with licensed mobile OSs were powered by Android, compared to just .15% for

 8   other licensed mobile OSs (Samsung’s share was .11%; Windows was .02%, and “unknown” was

 9   .02%). For that same period, Windows, Linux and “unknown” licensable mobile OSs collectively

10   powered only .17% of tablets, leaving the remaining 98.83% to Google. There also has been very

11   little competitor entry. The only other licensable smart mobile OSs that have entered the market

12   since 2011 have not made a dent in Google’s market share. The most prominent competitor —

13   Microsoft — dropped below 2% market share in 2016, and exited the market shortly thereafter.

14   The other providers, including Firefox OS, Tizen and Sailfish, have been unable to gain more than

15   .2% market share.

16          29.     The market for licensable smart mobile OSs is characterized by high barriers to

17   entry and expansion. First, development of a smart mobile OS requires an enormous investment

18   of time and money in research and development. Google claims, for example, that it subsidized

19   the development of Android through advertising revenue derived from Google Search and

20   Chrome.

21          30.     Equally important, network effects make entry less attractive to would-be

22   competitors. App developers, who earn revenue through app downloads, in-app purchases, and

23   ads, want to develop apps for mobile OSs that have a large user base. Google’s giant installed

24   base of consumers who download apps creates strong incentives for developers to focus their

25   efforts on developing for Google Android, rather than developing for multiple OSs. Google itself

26   submitted evidence in its appeal of the Commission’s decision which confirmed this network

27   effect: “As the Google App Store is preinstalled on most android devices, developers reach most

28                                                   7
                                                                   ANTITRUST CLASS ACTION COMPLAINT
       Case
          Case
            3:20-cv-05671-JD
                3:20-cv-06772 Document
                              Document 53-5
                                       1 Filed
                                            Filed
                                               09/29/20
                                                  09/30/20Page
                                                            Page
                                                               9 of1031of 34




 1   users by publishing their App through the App store, which makes the Google App Store the Store

 2   with the highest number of apps. Users prefer the store with the highest number of Apps which

 3   makes this a self-enforcing effect.”

 4          31.     According to findings by the EC, Google’s monopoly power is also supported by

 5   the lack of countervailing buyer power. There are numerous device manufacturers that license

 6   Android OS for pre-installation in smart mobile devices. Of these, only Samsung had more than

 7   a 10% market share, demonstrating the diffusion of buyer power. This lack of buyer power is

 8   further evidenced by the apparently limited nature of the negotiations that occur between Google

 9   and device manufacturers when device manufacturers enter into licensing agreements with

10   Google. The agreements are signed online, with the device manufacturer representative merely

11   providing contact information and clicking in the relevant box accepting the terms and conditions

12   of the agreement.

13          32.     Nor does Apple’s non-licensable iOS impose sufficient indirect constraints to

14   undermine Google’s monopoly power in the market for licensable smart mobile OSs. As the EC

15   has concluded, there are several reasons why Apple’s iOS does not inhibit Google’s monopoly

16   power. First, there are significant price differences between Google Android and iOS devices. In

17   the United States, the latest iPhone costs $1099, compared to the latest Samsung Android phone,

18   which costs $899. This disparate pricing reflects Apple’s and Google’s different commercial

19   strategies. Apple’s vertically-integrated approach is aimed at keeping its affluent, loyal customers

20   in Apple’s ecosystem, and purchasing its hardware and services, which generates the bulk of

21   Apple’s revenue. Of Apple’s revenue for the third quarter of 2020, 78% was based in hardware

22   such as iPhones, Macbooks, iPads and wearables. Google, on the other hand, wants to put Google

23   Android devices in as many hands as possible in order to ensure its continued domination of search

24   advertising, which generates the bulk of Google’s revenue. In the first quarter of 2018, for

25   example, 82% of Google’s revenue came from advertising. As the Netherlands Authority for

26

27

28                                                    8
                                                                    ANTITRUST CLASS ACTION COMPLAINT
         Case
           Case
              3:20-cv-05671-JD
                 3:20-cv-06772 Document 1
                                        53-5
                                           Filed
                                               Filed
                                                  09/29/20
                                                     09/30/20
                                                            Page
                                                               Page
                                                                 10 of
                                                                    1131
                                                                       of 34




 1   Consumers & Markets put it in a recent study 1: “In contrast to Apple and Microsoft, Android was

 2   not developed by Google to generate revenues through the sale of software or hardware. Android,

 3   apps, and the Play Store are only means to an end to become embedded everywhere on the internet,

 4   and to increase the audience for its services so it can create more advertising space.” 2

 5           33.        Second, Android users would face substantial costs if they switched to iOS devices.

 6   They would need to re-download and re-purchase existing apps for the new device (if they exist

 7   for that OS), transfer their data, and learn how to use the new device. The Netherlands Market

 8   Study confirmed that smartphone users are locked into their OS. The study observed that 88% of

 9   Dutch consumers who purchased a new smartphone in 2018 purchased a phone with the same OS

10   as their old phone. Of those who bought a smartphone with a different OS, five percent did so

11   because their old smartphone’s OS was no longer available (BlackBerry’s RIM or Windows

12   Phone), meaning that only seven percent of consumers voluntarily switched to a smartphone with

13   a different OS.

14                 B.      Google Unlawfully Maintains a Monopoly in the Android App Store
                           Market
15
             34.        A pre-installed app store is a virtual necessity on any smart mobile device.
16
     Consumers locate and download apps that they want to use through the app store, rely on the app
17
     store for reviews and rankings, and pay for the app (if necessary) through the app store. Device
18
     manufacturers pre-install app stores on their smart mobile devices because an app store is an
19
     important part of value of a smart mobile device.
20
             35.        The device manufacturers that submitted evidence in the EC proceeding confirm
21
     that it does not make sense to sell a smart mobile device without first pre-installing at least one
22
     app store. Lenovo, for example, stated: “Devices must have a pre-installed app store with a
23
     competitive catalog of apps in order to be relevant. It is not commercially viable to sell a smart
24
     phone without an app store.” Microsoft also stated: “We believe that it is impossible to compete
25
     1
26     The Netherlands Authority for Consumers & Markets, “Market Study into Mobile App Stores”
     (April 11, 2019) (“Market Study”).
27   2
       Market Study at 28.
28                                                       9
                                                                       ANTITRUST CLASS ACTION COMPLAINT
       Case
         Case
            3:20-cv-05671-JD
               3:20-cv-06772 Document 1
                                      53-5
                                         Filed
                                             Filed
                                                09/29/20
                                                   09/30/20
                                                          Page
                                                             Page
                                                               11 of
                                                                  1231
                                                                     of 34




 1   without an appstore, and device manufacturers find it very important to include an appstore on

 2   their mobile devices.” According to Nokia: "A pre-installed app store is an absolute requirement

 3   for any device marketed as a mobile device. While technically there are other ways to get apps on

 4   mobile devices, such as via certain websites, most consumers are not aware of this and would

 5   likely find the device close to unusable without a pre-loaded app store that offered quick access to

 6   their personal favorites (apps).”

 7                C.      Android App Stores Constitute a Relevant Product Market

 8          36.        The market for Android app stores constitutes a relevant product market. This

 9   market includes the Play Store, other app stores for Google Android devices, such as Samsung’s

10   Galaxy Apps store and the Amazon AppStore, and independent app stores, such as Aptoide. It

11   also includes app stores for non-Google (“forked”) Android devices, such as the app store Amazon

12   developed for its own Android OS (Fire OS). The direct downloading of apps without using an

13   app store is not within the market. In the European Commission’s Google Android case, Google

14   did not contest these conclusions.

15          37.        The relevant market does not include app stores for non-Android smart mobile OSs

16   such as the (now defunct) Windows Mobile Store (compatible only with Microsoft’s Windows

17   Mobile OS) or Apple’s App Store (compatible only with iOS), because app stores are OS-specific.

18   A consumer who owns an Android smartphone cannot use an app store developed for a non-

19   Android OS, and a device manufacturer that pre-installs an app store on an Android device cannot

20   install an app store that runs on a non-Android OS.

21          38.        Apple’s App Store is not part of the relevant product market for the same reasons

22   that Apple’s iOS operating system is not in the same market as licensable smart mobile OSs. From

23   a demand perspective, the App Store was developed for iOS (which is not licensable to device

24   manufacturers) and cannot run on Android. From the supply side, Apple has never announced an

25   intention to develop and license an app store for Android, and its success in and devotion to its

26   vertically integrated business model makes it unlikely to do so.

27          39.        The relevant geographic market for Android app stores is worldwide, excluding

28                                                    10
                                                                    ANTITRUST CLASS ACTION COMPLAINT
       Case
         Case
            3:20-cv-05671-JD
               3:20-cv-06772 Document 1
                                      53-5
                                         Filed
                                             Filed
                                                09/29/20
                                                   09/30/20
                                                          Page
                                                             Page
                                                               12 of
                                                                  1331
                                                                     of 34




 1   China.

 2                  D.      Google Monopolizes the Android App Stores Market

 3            40.        Google possesses monopoly power in the market for Android app stores. This

 4   monopoly power is demonstrated by Google’s market share, the existence of high barriers to entry

 5   and expansion, and the lack of countervailing buyer power. Apple’s App Store, which is not in

 6   the relevant product market, does not exercise an indirect restraint sufficient to undermine

 7   Google’s monopoly power.

 8            41.        Google’s share of the Android App Stores market exceeds 90%, whether measured

 9   by the number of devices sold with the Play Store pre-installed, or the number of apps downloaded

10   from app stores onto Android smart mobile devices. The EC found that the Play Store is pre-

11   installed by device manufacturers on nearly all — more than 90% — of Android mobile devices

12   sold outside of China. No other Android app store comes close to that number of pre-installed

13   users. Samsung’s Galaxy Apps Store, which is a distant second to the Play Store, is the only app

14   store that has come pre-installed on more than 10% of smart mobile devices outside of China,

15   according to the EC. And even Samsung pre-installs its own app store alongside the Play Store.

16   According to Samsung, it would “not be commercially feasible for an OEM to ship Android

17   devices without Google Play preinstalled due to the variety and number of apps and contents

18   available to users uniquely through the Google Play Store.” The other app stores have even smaller

19   installed user bases.

20            42.        The Play Store also demonstrates its dominance by the number of apps downloaded

21   from the store, and by the sheer number of apps available. Since 2011, more than 90% of apps on

22   Android devices have been downloaded via the Play Store. In October of 2018, according to the

23   Dutch ACM, the Play Store offered 3.3 million apps, compared to less than one million for

24   Aptoide. As Amazon said in the EC Android case, its own app store “lags behind the Play Store.

25   . . . it has become increasingly difficult over time to obtain and retain a competitive selection of

26   apps because, as the Play Store continues to grow by virtue of being pre-installed on all licensed

27   Android devices, more and more app developers have focused their development efforts on

28                                                      11
                                                                     ANTITRUST CLASS ACTION COMPLAINT
       Case
         Case
            3:20-cv-05671-JD
               3:20-cv-06772 Document 1
                                      53-5
                                         Filed
                                             Filed
                                                09/29/20
                                                   09/30/20
                                                          Page
                                                             Page
                                                               13 of
                                                                  1431
                                                                     of 34




 1   developing apps that use [Google Play Services].”

 2          43.     Because of their small shares of the user base, other existing Android mobile app

 3   stores cannot discipline Google’s exercise of monopoly power in the Android App Stores Market.

 4          44.     Google’s monopoly power is further reinforced by its bundling of the Play Store

 5   with Google Play Services. Google Play Services is a proprietary software layer that runs in the

 6   background on Android. It provides application programming interfaces (APIs) that enable apps

 7   to integrate with other apps and with Google services. Many of these Google services are critical

 8   to the functioning of apps. More than half of the apps in the Play Store, for example, use Google’s

 9   cloud messaging service; nearly half use AdMob, Google’s mobile advertising service. Apps

10   cannot access these functionalities without Google Play Services. As the European Commission

11   concluded, without Google Play Services, “many apps would either crash, or lack important

12   functions.”

13          45.     Market participants agree that access to Google Play Services is critical. According

14   to one mobile network operator, “without [Google Play Services] the Android OS would be more

15   like a feature phone OS than a smartphone OS.” Because many Google and third party apps are

16   “intimately tied with Google Play Services,” according to one device manufacturer, many apps

17   “do not function” without access to Google Play Services.

18          46.     Google does not license the Play Store and Google Play Services separately. They

19   can only be licensed together, thus further entrenching the Play Store as the number one pre-

20   installed app store.

21          47.     The most dramatic proof of Google’s monopoly power is its ability to impose a

22   supracompetitive 30% commission on every app, and every in-app product or service, sold through

23   the Play Store. Google justifies this extortionate tax by pointing to Apple’s identical commission

24   — essentially using a grownup version of “they did it first.” But pricing by Apple — which also

25   faces monopolization allegations —is not the most relevant comparison. As David Heinemeir

26   Hansson, CTO and Cofounder of Basecamp, a small internet software company, testified recently

27   before Congress, businesses should not be required to “hand over 30% of their revenue for the

28                                                   12
                                                                   ANTITRUST CLASS ACTION COMPLAINT
       Case
         Case
            3:20-cv-05671-JD
               3:20-cv-06772 Document 1
                                      53-5
                                         Filed
                                             Filed
                                                09/29/20
                                                   09/30/20
                                                          Page
                                                             Page
                                                               14 of
                                                                  1531
                                                                     of 34




 1   privilege” of selling software through the Play Store or the App Store. “Most mobsters would not

 2   be so brazen as to ask for such an exorbitant cut. . . .” Hansson contrasted Google’s 30% cut to

 3   the fees it pays to transact in the credit card processing market, where “we basically pay around

 4   2% . . . and there are countless competitors constantly trying to win our business by offering lower

 5   rates. . . . Credit card processing is a competitive market, and the rates show. Mobile application

 6   stores are not a competitive market, and the rates show.”

 7          48.     In the absence of Google’s entrenched monopoly, rivals could establish app stores

 8   which compete, among other dimensions, on price. The CEO of Epic Games, for example, has

 9   suggested that “they could run a store with as little as an 8% cut while remaining profitable.”

10          49.     The only independent app store with a market share greater than 1-2% is Aptoide,

11   which has historically offered app developers a higher percentage of sales revenue than the Play

12   Store. Currently, the developer/app store split is 25/75%. Despite its more attractive pricing,

13   Aptoide has not been able to attract sufficient numbers of developers to inhibit Google’s monopoly

14   power, due to Google’s entrenched monopoly.

15          50.     Nor, as discussed above, is Google’s monopoly power constrained by competition

16   at the smart mobile device level. Android device users cannot purchase apps from Apple’s App

17   Store without switching to an Apple iOS device, because Apple has not developed or licensed an

18   app store for Android, and it does not license its OS. And Android users are unlikely to switch to

19   an Apple phone because of the price differences between Google Android and Apple devices, the

20   significant switching costs they would incur, and loyalty to their existing device. Locked into the

21   Android ecosystem, users are unable to constrain Google’s monopoly power.

22          51.     Furthermore, most users of smart mobile devices cannot avoid switching costs and

23   lock-in by acquiring more information prior to the purchase of the Android device. First, most

24   consumers are unaware of Google’s anticompetitive contractual restraints and policies. Second,

25   consumers considering whether to switch from an Android to an Apple device are much more

26   likely to consider features such as the price of the device, design, brand, processing power, battery

27   life, functionality and cellular plan than they are to consider the range, quality or price of apps

28                                                    13
                                                                     ANTITRUST CLASS ACTION COMPLAINT
       Case
         Case
            3:20-cv-05671-JD
               3:20-cv-06772 Document 1
                                      53-5
                                         Filed
                                             Filed
                                                09/29/20
                                                   09/30/20
                                                          Page
                                                             Page
                                                               15 of
                                                                  1631
                                                                     of 34




 1   available on the app Store. This is especially likely when considering the cost of apps compared

 2   to the cost of a smart mobile device.

 3            52.   Users are also unable to determine accurately the “lifecycle price” of devices at the

 4   time of purchase — i.e., how much they will spend in total (including on the device and all apps

 5   and in-app purchases) during the time they own the device, because new apps will be developed,

 6   their tastes may change, and their circumstances may change. Because users are unable to

 7   calculate the lifecycle prices of the devices at the time of purchase, they are unable to take into

 8   account Google’s anticompetitive conduct when they decide which device to buy.

 9            53.   Because Android mobile smart device users face substantial switching costs and

10   lock-in, developers who want access to that enormous user base must also participate in the

11   Android ecosystem. The Play Store has by far the largest numbers of developers. As Samsung

12   stated in the European Commission’s Google Android case: “Another important factor for

13   developers is the fact that Google Play is the indisputable market leader for Android apps, in both

14   number of apps and number of users. Developers of Android apps therefore target distribution

15   through Google Play, and have no reason to exclude Google Play as a distribution channel for their

16   apps.”

17            54.   There are significant barriers to entry and expansion in the market for Android app

18   stores. First, the cost of developing an app store that is relevant and able to compete with Google

19   is, according to Sony, “prohibitive.” Amazon, whose app store has barely made a dent in Google’s

20   market share, has dedicated hundreds of employees and spent tens of millions of dollars annually

21   over several years to develop and commercialize its app store.           In addition, the cost of

22   commercializing the store would be enormous because the app store would need to convince users

23   to try a new Android app store despite the established position of the Play Store.

24            55.   Other significant barriers to entry and expansion have been erected by Google,

25   which has excluded competition through its restrictive contracts with device manufacturers and

26   app developers and through its warning and threats to end users.

27

28                                                   14
                                                                    ANTITRUST CLASS ACTION COMPLAINT
       Case
         Case
            3:20-cv-05671-JD
               3:20-cv-06772 Document 1
                                      53-5
                                         Filed
                                             Filed
                                                09/29/20
                                                   09/30/20
                                                          Page
                                                             Page
                                                               16 of
                                                                  1731
                                                                     of 34




                  E.      Google Unlawfully Acquired and Unlawfully Maintains its Monopoly in
 1                        the Android App Stores Market through Contractual Restrictions and
 2                        Consumer Warnings that Unreasonably Restrain Competition
            56.        Google unlawfully acquired and has unlawfully maintained its monopoly in the
 3
     Android App Stores Market through anticompetitive acts that have excluded potential competitors.
 4
                  1.      Google’s Contracts with Device Manufacturers
 5
            57.        Google unreasonably restricts competition in the App Store Market by including in
 6
     its contracts with device manufacturers terms and conditions that (1) require device manufacturers
 7
     to accept a bundle of apps and services that include the Play Store, and (2) disadvantage other app
 8
     stores by requiring device manufacturers to give preferential location to the Play Store and other
 9
     Google apps on the device’s home screen.
10
            58.        The EC concluded in its Google Android decision that an app store is unlikely to
11
     succeed if device manufacturers do not pre-install the store on devices: “[P]re-installation is a key
12
     requirement for an app store in order to achieve a sufficient scale. . . .” As one device manufacturer
13
     said: “App stores’ owners try as much as possible to have their shop pre-installed in the devices as
14
     end users usually use the store which is directly available on the device.” Even Google has
15
     admitted that “[p]reloading remains valuable to users, and hence device manufacturers, despite
16
     full unbundling because most users just use what comes on the device. People rarely change
17
     defaults.” And while Google does not outright prohibit its licensees from pre-installing app stores
18
     that could potentially compete with the Play Store, its contractual restrictions make it extremely
19
     unlikely.
20
            59.        First, Google requires a device manufacturer that wants to pre-install Google
21
     Search or one of Google’s must-have apps — such as You Tube, Google Maps or Gmail — on its
22
     devices to pre-install the entire suite of applications and services that comprises Google Mobile
23
     Services, including the Play Store. At the time of the EC’s Google Android decision, Google
24
     Mobile Services included 30 apps.
25
            60.        Not content with requiring device manufacturers to accept the entire bundle of apps
26
     and services included in Google Mobile Services, Google also dictates the location of those apps.
27

28                                                     15
                                                                      ANTITRUST CLASS ACTION COMPLAINT
       Case
         Case
            3:20-cv-05671-JD
               3:20-cv-06772 Document 1
                                      53-5
                                         Filed
                                             Filed
                                                09/29/20
                                                   09/30/20
                                                          Page
                                                             Page
                                                               17 of
                                                                  1831
                                                                     of 34




 1   The licensing contracts require device manufacturers to put the Play Store on the home screen of

 2   all devices they manufacture, and to put the additional Google apps (up to 30) either on the device’s

 3   home screen or on the next page. Google thus ensures that the Play Store will be the most visible

 4   app store, making it unlikely that a user will continue scrolling until it finds a competing store.

 5             61.        In addition, Google will not license Google Play Services separately from the Play

 6   Store. As discussed above, the majority of apps on the Play Store do not function at all or cannot

 7   perform all of their intended functions without access to the services included in Google Play

 8   Services.

 9             62.        Absent these contractual restrictions, competing app stores could contract with

10   device manufacturers to have their app store icons pre-installed and prominently displayed on

11   smart mobile devices, increasing their exposure to consumers and app developers.

12             63.        According to allegations by Epic, Inc., the maker of the popular game Fortnite, in

13   its antitrust complaint against Google, Google has gone even further to prevent users from

14   accessing competing app stores on their smart mobile devices. Epic allegedly had entered into

15   agreements with two device manufacturers for the pre-installation of an Epic games app on Google

16   Android devices, but Google caused the device manufacturers to cancel those agreements.

17                   2.      Google’s Contracts with App Developers

18             64.        Google restricts competition in the App Store Market by including terms and

19   conditions in its contracts with app developers that limit consumers’ access to competing app

20   stores.

21             65.        First, Google prohibits any app developer that wants to distribute its apps through

22   the Play Store from also distributing any competing app store through the Store. Although this

23   would be a logical and effective way to distribute app stores — which are themselves mobile apps

24   — Google prohibits this distribution method to maintain its monopoly in the App Store Market.

25             66.        Google imposes this restraint through provisions of the Google Play Developer

26   Distribution Agreement (“DDA”), which Google requires all app developers to sign before they

27   can distribute their apps through the Play Store. Each of the Defendants is a party to the DDA.

28                                                        16
                                                                         ANTITRUST CLASS ACTION COMPLAINT
       Case
         Case
            3:20-cv-05671-JD
               3:20-cv-06772 Document 1
                                      53-5
                                         Filed
                                             Filed
                                                09/29/20
                                                   09/30/20
                                                          Page
                                                             Page
                                                               18 of
                                                                  1931
                                                                     of 34




 1          67.        Section 4.5 of the DDA provides that developers “may not use Google Play to

 2   distribute or make available any Product that has a purpose that facilitates the distribution of

 3   software applications and games for use on Android devices outside of Google Play.” The DDA

 4   further reserves to Google the right to remove and disable any Android app that it determines

 5   violates this requirement. The DDA is non-negotiable, and developers that seek access to Android

 6   users through the Play Store must accept Google’s standardized contract of adhesion.

 7          68.        As discussed above, Google’s anticompetitive restrictions in its contracts with

 8   device manufacturers discourage device manufacturers and app developers from pre-installing any

 9   competing app stores on Google Android smart mobile devices. Further, Google discourages

10   mobile device users from installing app stores or even apps through misleading warnings and

11   cumbersome processes (see discussion below).          Thus, by prohibiting app developers from

12   distributing app store apps through the Play Store, Google has effectively foreclosed any

13   alternative. Without these restrictions, users could download competing app stores, which would

14   lead to increased competition, more choice, and lower prices.

15          69.        Second, Google binds app developers to the Play Store by closing off critical

16   advertising venues to app developers that do not publish their Android apps in the Play Store.

17   Google markets an app advertising program that includes placement on must-have advertising

18   space, including Google Search and YouTube. But this advertising is accessible only to app

19   developers that publish their app in the Play Store (or, for iOS developers, in Apple’s App Store).

20   This limitation restricts competition by discouraging app developers from developing apps that are

21   not distributed through the Play Store.

22                3.      Google’s Restraints on Consumers

23          70.        Google further restricts competition in the App Store Market by restricting

24   consumers’ ability to download and install mobile apps and app stores. Because Google does not

25   allow users to download other Android app stores from the Play Store, and (through its contractual

26   restrictions on device manufacturers) makes pre-installation of competing app stores very unlikely,

27   direct downloading by users is the only remaining avenue for app stores to attempt to compete

28                                                    17
                                                                     ANTITRUST CLASS ACTION COMPLAINT
       Case
         Case
            3:20-cv-05671-JD
               3:20-cv-06772 Document 1
                                      53-5
                                         Filed
                                             Filed
                                                09/29/20
                                                   09/30/20
                                                          Page
                                                             Page
                                                               19 of
                                                                  2031
                                                                     of 34




 1   with the Play Store. However, although Google purportedly allows consumers to download and

 2   install Android apps and app stores directly, it discourages downloading by making the process

 3   difficult and by misleadingly warning users of the dangers of direct downloading, which it calls

 4   “sideloading.”

 5          71.       Consumers download apps onto their personal computers every day, easily and

 6   without incident. But a consumer who wants to download an app or an app store onto her Google

 7   Android phone or tablet without using the Play Store faces extraordinary obstacles. Google makes

 8   this process technically complex, confusing and threatening. In the EC’s Google Android case,

 9   Amazon described the process as follows: “[E]ven for consumers who discover and download an

10   alternate store outside of the Play Store, Google has configured Android to block the installation

11   of that store. Consumers are unable to install downloadable app stores unless the consumer first

12   navigates to and changes Android’s obscure “Unknown Sources” setting to allow installation of

13   apps from sources other than the Play Store. When consumers attempt to change this setting,

14   Google displays a message warning that “your [tablet or phone] and personal data are more

15   vulnerable to attack by apps from unknown sources. You agree that you are solely responsible for

16   any damage to your tablet or loss of data that may result from using these apps.”

17          72.       Epic’s experience demonstrates the challenges faced by app developers who

18   attempt to market their Android apps outside of the Play Store and users who attempt to sideload

19   apps onto their Google Android devices. Before the present dispute that led to litigation before

20   this Court, Epic had tried to stay out of the Play Store, relying instead on sideloading of its apps.

21   Yet despite Epic’s well-known brand and the enormous success of its games, Epic could not afford

22   this strategy over the long term. In April 2020, Epic issued this statement: “After 18 months of

23   operating Fortnite on Android outside of the Google Play Store, we’ve come to a basic realization.

24   Google puts software downloadable outside of Google Play at a disadvantage, through technical

25   and business measures such as scary, repetitive security pop-ups for downloaded and updated

26   software, restrictive manufacturer and carrier agreements and dealings, Google public relations

27   characterizing third party software sources as malware, and new efforts such as Google Play

28                                                    18
                                                                     ANTITRUST CLASS ACTION COMPLAINT
       Case
         Case
            3:20-cv-05671-JD
               3:20-cv-06772 Document 1
                                      53-5
                                         Filed
                                             Filed
                                                09/29/20
                                                   09/30/20
                                                          Page
                                                             Page
                                                               20 of
                                                                  2131
                                                                     of 34




 1   Protect to outright block software obtained outside the google Play Store.”

 2          73.        And for the hardy few brave enough to download an app or app store despite

 3   Google’s dire warnings of loss and damage, direct downloading is inferior to downloading an app

 4   from the Play Store, because Google bars downloaded apps from updating in the background. As

 5   a result, the user must manually approve every update of a sideloaded app or app store, thus further

 6   discouraging consumers from using alternatives to the Play Store.

 7          74.        Google also discourages users from downloading apps and app stores from other

 8   sources by preventing installation of or even removing apps that it deems “harmful.” While

 9   Google describes this as a way of protecting users from malware, it has blocked or removed well-

10   known app stores used by millions of consumers, including Aptoide, the largest independent app

11   store in the world.      Currently, Aptoide boasts more than 300 million users, seven billion

12   downloads, one million apps, and “one of the best malware detection systems in the market.” Yet

13   Google repeatedly removed Aptoide from users’ mobile phones without their knowledge, forcing

14   Aptoide to obtain a court order enjoining the practice.

15          75.        In the absence of Google’s restrictions on direct downloading, app developers and

16   distributors could at least access those consumers who are aware that Android apps exist outside

17   the Play Store. (As the European Commission and the Netherlands Authority for Consumers &

18   Markets noted, most consumers are not even aware that these alternatives are available.) By

19   deliberately and misleadingly discouraging users from downloading apps and app stores, Google

20   has closed off the last remaining alternative access point, cementing its monopoly position.

21                F.      Google’s Anticompetitive Conduct in the Android App Store Market
                          Harms Competition
22
            76.        Google’s anticompetitive conduct in the Android App Store Market forecloses
23
     competition in that Market and harms Android app developers and consumers.
24
            77.        As a result of its anticompetitive conduct, which has foreclosed competition in the
25
     Android App Store Market, Google has stifled innovation, limited choice, and extracted a
26
     supracompetitive 30% tax on every paid app and many in-app purchases of products and services
27

28                                                     19
                                                                      ANTITRUST CLASS ACTION COMPLAINT
       Case
         Case
            3:20-cv-05671-JD
               3:20-cv-06772 Document 1
                                      53-5
                                         Filed
                                             Filed
                                                09/29/20
                                                   09/30/20
                                                          Page
                                                             Page
                                                               21 of
                                                                  2231
                                                                     of 34




 1   purchased through the Play Store. But for Google’s anticompetitive restrictions, app developers

 2   would be able to distribute their apps through alternative methods, including by providing apps

 3   directly to consumers, selling apps through independent app stores, creating their own competing

 4   app stores, or forming business relationships with device manufacturers which can pre-install apps.

 5          78.     Google’s conduct harms both developers and consumers by enabling Google to

 6   levy a supracompetitive 30% tax on every app and many in-app purchases of products and services

 7   purchased through the Play Store. In a competitive market the transaction fee would be lower and

 8   the output would be higher, as app developers would have more incentive and more capital to

 9   develop new apps. More competition in the market would benefit consumers through lower prices,

10   more apps, and more innovation in how apps are distributed. Currently, consumers must search

11   for apps in one monopolized store. In the absence of Google’s anticompetitive restrictions,

12   consumers could find apps they are interested in through other means, for example, app stores

13   organized by subject matter.

14          VI.     CLASS ALLEGATIONS

15          79.     Plaintiff brings this action for damages and injunctive relief on its own behalf and,

16   pursuant to Federal Rules of Civil Procedure Rules 23(a), (b)(2) and (b)(3), on behalf of all U.S.

17   developers of any Android OS app distributed through the Play Store.

18          80.     This definition excludes the defendants; defendants’ affiliates and subsidiaries;

19   defendants’ current or former officers, directors, employees, agents, and representatives; the

20   district judge or magistrate judge to whom this case is assigned, as well as those judges’ chambers

21   staff and immediate family members; and all governmental entities.

22          81.     Plaintiff does not know the exact number of Class members, because this

23   information is in the exclusive control of Defendants and is not currently available to the Plaintiff.

24   Plaintiff is informed and believes that the Class will consist of many thousands of members such

25   that individual joinder is impracticable.

26          82.     Numerous questions of law and fact are common to the claims of Plaintiff and

27   members of the proposed Class. These include, but are not limited to:

28                                                    20
                                                                     ANTITRUST CLASS ACTION COMPLAINT
       Case
         Case
            3:20-cv-05671-JD
               3:20-cv-06772 Document 1
                                      53-5
                                         Filed
                                             Filed
                                                09/29/20
                                                   09/30/20
                                                          Page
                                                             Page
                                                               22 of
                                                                  2331
                                                                     of 34




                  A.      Whether there is a relevant product market comprised of licensable smart
 1                        mobile OSs and a relevant geographic market of the world, except for China;
 2                B.      Whether there is a relevant product market comprised of Android App Stores
                          and a relevant geographic market of the world, except for China;
 3
                  C.      Whether Google unlawfully obtained and/or maintained monopoly power in
 4                        the market for Android App Stores;
 5                D.      Whether Google unlawfully has conditioned the contractual right of any
                          device manufacturer to pre-install desired Google applications such as the
 6                        YouTube or Google Maps apps on the device manufacturer’s agreement also
                          to install the Play Store;
 7
                  E.      Whether competition in the Android App Store Market has been restrained
 8                        and harmed by Google’s monopolization and anticompetitive restrictions;

 9                F.      Whether Google has imposed contractual restrictions on Plaintiff and Class
                          members that unreasonably restrain trade;
10                G.      Whether Plaintiff and Class members have been harmed by Google’s unlawful
11                        practices;
                  H.      Whether Plaintiff and Class members are entitled to declaratory or injunctive
12                        relief;
13                I.      Whether Plaintiff and Class members are entitled to any damages or
                          restitution; and
14
                  J.      Whether Plaintiff and Class members are entitled to their attorney fees, costs,
15                        and expenses related to injunctive or monetary relief.

16          83.        Plaintiff’s claims are typical of the claims of the members of the proposed Class.

17   The factual and legal bases of Google’s liability are the same and resulted in injury to Plaintiff and

18   all the other members of the proposed classes.

19          84.        Plaintiff will represent and protect the interests of the proposed Class both fairly

20   and adequately. It has retained counsel competent and experienced in complex antitrust class-

21   action litigation. Plaintiff has no interests that are antagonistic to those of the proposed Class.

22          85.        The prosecution of separate actions by individual Class members would create the

23   risk of inconsistent or varying adjudications, establishing incompatible standards of conduct for

24   Defendants.

25          86.        The defendants have acted on grounds that apply generally to the proposed Class,

26   making final injunctive relief appropriate with respect to the Class as a whole.

27          87.        This class action is superior to other alternatives for the fair and efficient

28                                                      21
                                                                      ANTITRUST CLASS ACTION COMPLAINT
       Case
         Case
            3:20-cv-05671-JD
               3:20-cv-06772 Document 1
                                      53-5
                                         Filed
                                             Filed
                                                09/29/20
                                                   09/30/20
                                                          Page
                                                             Page
                                                               23 of
                                                                  2431
                                                                     of 34




 1   adjudication of this controversy. Prosecuting the claims as a class action will eliminate the

 2   possibility of repetitive litigation. There will be no material difficulty in the management of this

 3   action as a class action.

 4         VII.      CLAIMS FOR RELIEF

 5                                               COUNT 1:

 6                                           Sherman Act § 2

 7    (Unlawful Monopoly Acquisition and/or Maintenance in the Android App Store Market)

 8           88.     Plaintiff restates, re-alleges, and incorporates by reference each preceding and

 9   succeeding allegation as though fully set forth herein.

10           89.     Google’s conduct violates Section 2 of the Sherman Act, which prohibits the

11   “monopoliz[ation of] any part of the trade or commerce among the several States, or with foreign

12   nations”. 15 U.S.C. § 2.

13           90.     The Android App Store Market is a valid antitrust market.

14           91.     Google holds monopoly power in the Android App Store Market.

15           92.     Google has unlawfully acquired and/or maintained monopoly power in the Android

16   App Store Market through the anticompetitive acts described in this Complaint, including

17   conditioning the licensing of the Google Play Store, as well as other essential Google services and

18   the Android trademark, on device manufacturers’ agreement to grant preferential treatment to the

19   Google Play Store; imposing technical restrictions and obstacles for both device manufacturers

20   and app developers, which prevent the distribution of Android apps through means other than the

21   Google Play Store; and conditioning app developers’ ability to effectively advertise their apps to

22   Android users on being listed in the Google Play Store.

23           93.     Google’s conduct affects a substantial volume of interstate as well as foreign

24   commerce.

25           94.     Google’s conduct has substantial anticompetitive effects, including increased

26   prices and costs, reduced innovation and quality of service, and lowered output.

27           95.     As an app developer, Plaintiff has been harmed by Defendants’ anticompetitive

28                                                   22
                                                                    ANTITRUST CLASS ACTION COMPLAINT
       Case
         Case
            3:20-cv-05671-JD
               3:20-cv-06772 Document 1
                                      53-5
                                         Filed
                                             Filed
                                                09/29/20
                                                   09/30/20
                                                          Page
                                                             Page
                                                               24 of
                                                                  2531
                                                                     of 34




 1   conduct in a manner that the antitrust laws were intended to prevent. Plaintiff has suffered and

 2   continues to suffer damages, and such damages and injury will not abate until an injunction ending

 3   Google’s anticompetitive conduct issues.

 4                                               COUNT 2:

 5                                    Sherman Act §§ 1 and 3
             (Unreasonable Restraints of Trade in the Android App Store Market: Device
 6                                        Manufacturers)
 7          96.     Plaintiff restates, re-alleges and incorporates by reference each preceding and
 8   succeeding allegation as though fully set forth herein.
 9          97.     Defendants’ conduct violates Sections 1 and 3 of the Sherman Act, which prohibit
10   “[e]very contract, combination in the form of trust or otherwise, or conspiracy, in restraint of trade
11   or commerce. . . .” 15 U.S.C. §§ 1, 3.
12          98.     Google has entered into agreements with device manufacturers that unreasonably
13   restrict competition in the Android App Store Market. These include contracts with device
14   manufacturers that condition their access to the Google Play Store and other “must have” Google
15   services on the device manufacturer offering the Google Play Store as the primary and often the
16   only viable app store on Android mobile devices.
17          99.     These agreements serve no legitimate or pro-competitive purpose that could justify
18   their anticompetitive effects, and thus unreasonably restrain competition in the Android App Store
19   Market.
20          100.    Google’s conduct affects a substantial volume of interstate as well as foreign
21   commerce.
22          101.    Google’s conduct has substantial anticompetitive effects, including increased
23   prices and costs, reduced innovation and quality of service, and lowered output.
24          102.    As an app developer that distributes its app through the Google Play Store, Plaintiff
25   has been harmed by Google’s anticompetitive conduct in a manner that the antitrust laws were
26   intended to prevent. Plaintiff has suffered and continues to suffer damages and such damages and
27

28                                                    23
                                                                     ANTITRUST CLASS ACTION COMPLAINT
       Case
         Case
            3:20-cv-05671-JD
               3:20-cv-06772 Document 1
                                      53-5
                                         Filed
                                             Filed
                                                09/29/20
                                                   09/30/20
                                                          Page
                                                             Page
                                                               25 of
                                                                  2631
                                                                     of 34




 1   injury will not abate until an injunction ending Google’s anticompetitive conduct issues.

 2                                               COUNT 3:

 3                                        Sherman Act §§ 1 and 3

 4     (Unreasonable Restraints of Trade in the Android App Store Market: App Developers)

 5            103.   Plaintiff restates, re-alleges, and incorporates by reference each preceding and

 6   succeeding allegation as though fully set forth herein.

 7            104.   Defendants’ conduct violates Sections 1 and 3 of the Sherman Act, which prohibit

 8   “[e]very contract, combination in the form of trust or otherwise, or conspiracy, in restraint of trade

 9   or commerce. . . .” 15 U.S.C. §§ 1, 3.

10            105.   Google forces app developers to enter its standardized DDA, including Developer

11   Program Policies integrated into that Agreement, as a condition to having apps distributed through

12   the Google Play Store.      The relevant provisions of these agreements unreasonably restrain

13   competition in the Android App Store Market.

14            106.   Section 4.5 of the DDA prohibits developers from using the Play Store to

15   “distribute or make available any Product that has a purpose that facilitates the distribution of

16   software applications and games for use on Android devices outside of Google Play.” Section 4.1

17   of the DDA requires all developers to “adhere” to Google’s Developer Program Policies. Under

18   the ominous heading “Device and Network Abuse,” Google prohibits developers from distributing

19   apps that “download executable code [i.e., code that would execute an app] from a source other

20   than Google Play.” The DDA further reserves to Google the right to remove and disable any

21   Android app that it determines violates either the DDA or its Developer Program Policies and to

22   terminate the DDA on these bases. (§§ 8.3, 10.3.) These provisions prevent app developers from

23   offering competing app stores through the Google Play Store, even though there is no legitimate

24   technological or other impediment to distributing a competing app store through the Google Play

25   Store.

26            107.   These agreements serve no legitimate or pro-competitive purpose that could justify

27   their anticompetitive effects, and thus unreasonably restrain competition in the Android App Store

28                                                    24
                                                                     ANTITRUST CLASS ACTION COMPLAINT
       Case
         Case
            3:20-cv-05671-JD
               3:20-cv-06772 Document 1
                                      53-5
                                         Filed
                                             Filed
                                                09/29/20
                                                   09/30/20
                                                          Page
                                                             Page
                                                               26 of
                                                                  2731
                                                                     of 34




 1   Market.

 2          108.    Google’s conduct affects a substantial volume of interstate as well as foreign

 3   commerce.

 4          109.    Google’s conduct has substantial anticompetitive effects, including increased

 5   prices and costs, reduced innovation and quality of service, and lowered output.

 6          110.    As an app developer that consumes app distribution services, Plaintiff has been

 7   harmed by Defendants’ anticompetitive conduct in a manner that the antitrust laws were intended

 8   to prevent. Plaintiff has suffered and continues to suffer damages, and such damages and injury

 9   will not abate until an injunction ending Google’s anticompetitive conduct issues.

10                                               COUNT 4:

11                                      California Cartwright Act

12                 (Unreasonable Restraints of Trade in Android App Store Market)

13          111.    Plaintiff restates, re-alleges and incorporates by reference each of the preceding and

14   succeeding allegations as though fully set forth herein.

15          112.    Google’s acts and practices detailed above violate the Cartwright Act, Cal. Bus. &

16   Prof. Code § 16700 et seq., which prohibits, inter alia, the combination of resources by two or

17   more persons to restrain trade or commerce or to prevent market competition. See §§ 16720, 16726.

18          113.    Under the Cartwright Act, a “combination” is formed when the anticompetitive

19   conduct of a single firm coerces other market participants to involuntarily adhere to the

20   anticompetitive scheme.

21          114.    The Android App Store Market is a valid antitrust market.

22          115.    Google conditions distribution through the Google Play Store on entering into the

23   standardized DDA described above, including the Developer Program Policies integrated therein.

24   Through certain provisions in these agreements, Google forces app developers to submit to

25   conditions that unreasonably restrain competition in the Android App Store Market.

26          116.    Section 4.5 of the DDA provides that developers “may not use Google Play to

27   distribute or make available any Product that has a purpose that facilitates the distribution of

28                                                   25
                                                                    ANTITRUST CLASS ACTION COMPLAINT
       Case
         Case
            3:20-cv-05671-JD
               3:20-cv-06772 Document 1
                                      53-5
                                         Filed
                                             Filed
                                                09/29/20
                                                   09/30/20
                                                          Page
                                                             Page
                                                               27 of
                                                                  2831
                                                                     of 34




 1   software applications and games for use on Android devices outside of Google Play.” Section 4.1

 2   of the DDA requires that all developers “adhere” to Google’s Developer Program Policies. Under

 3   the guise of its so-called “Malicious Behavior” Policy, Google prohibits developers from

 4   distributing apps that “download executable code [i.e., code that would execute an app] from a

 5   source other than Google Play.” The DDA further reserves to Google the right to remove and

 6   disable any Android app that it determines violates either the DDA or its Developer Program

 7   Policies and to terminate the DDA on these bases. (§§ 8.3, 10.3.) These provisions prevent app

 8   developers from offering competing app stores through the Google Play Store, even though there

 9   is no legitimate technological or other impediment to distributing a competing app store through

10   the Google Play Store.

11             117.   These provisions have no legitimate or pro-competitive purpose or effect, and

12   unreasonably restrain competition in the Android App Store Market.

13             118.   Google’s conduct and practices have substantial anticompetitive effects, including

14   increased prices and costs, reduced innovation, poorer quality customer service, and lowered

15   output.

16             119.   Google’s conduct harms Plaintiff which, as a direct result of Google’s

17   anticompetitive conduct, has been unreasonably restricted in its ability to distribute its Android

18   applications, including Peekya.

19             120.   It is appropriate to bring this action under the Cartwright Act because many of the

20   illegal agreements were made in California and purport to be governed by California law, many

21   affected consumers reside in California, Google has its principal place of business in California,

22   and overt acts in furtherance of Google’s anticompetitive scheme took place in California.

23             121.   Plaintiff has suffered and continues to suffer damages and irreparable injury, and

24   such damages and injury will not abate until an injunction ending Google’s anticompetitive

25   conduct issues.

26

27

28                                                    26
                                                                     ANTITRUST CLASS ACTION COMPLAINT
       Case
         Case
            3:20-cv-05671-JD
               3:20-cv-06772 Document 1
                                      53-5
                                         Filed
                                             Filed
                                                09/29/20
                                                   09/30/20
                                                          Page
                                                             Page
                                                               28 of
                                                                  2931
                                                                     of 34




 1                                               COUNT 5:

 2                                 California Unfair Competition Law

 3          122.    Plaintiff restates, re-alleges and incorporates by reference each preceding and

 4   succeeding allegation as though fully set forth herein.

 5          123.    Google’s conduct, as described above, violates California’s Unfair Competition

 6   Law, Cal. Bus. & Prof. Code §§ 17200, et seq., which prohibits any unlawful, unfair or fraudulent

 7   business act or practice.

 8          124.    Plaintiff has standing to bring this claim because it has suffered injury in fact and

 9   lost money as a result of Google’s unfair competition. Specifically, it develops and distributes apps

10   for the Android mobile platform, and Google’s conduct has unreasonably restricted Plaintiff’s

11   ability to fairly compete in the relevant markets with these products.

12          125.    Google’s conduct violates the Sherman Act and the Cartwright Act, and thus

13   constitutes unlawful conduct under § 17200.

14          126.    Google’s conduct is also “unfair” within the meaning of the Unfair Competition

15   Law.

16          127.    Google’s conduct harms Plaintiff which, as a direct result of Google’s

17   anticompetitive conduct, is unreasonably prevented from freely distributing mobile apps, and pays

18   a higher commission rate on downloaded apps than it would pay absent Google’s conduct.

19          128.    Plaintiff seeks injunctive relief and restitution under the Unfair Competition Law.

20          129.    WHEREFORE, Plaintiff requests that the Court enter judgment on its behalf and on

21   behalf of the Class defined herein, by adjudging and decreeing that:

22          A.      This action may proceed as a class action, with Plaintiff serving as the Class

23                  Representative, and with Plaintiff’s counsel as Class Counsel;

24          B.      Google has unlawfully acquired and unlawfully maintained a monopoly in the

25                  market for Android app stores in violation of Section 2 of the Sherman Act (15

26                  U.S.C. § 2);

27          C.      Google has unreasonably restrained trade in violation of Sections 1, 2, and 3 of the

28                                                    27
                                                                     ANTITRUST CLASS ACTION COMPLAINT
     Case
       Case
          3:20-cv-05671-JD
             3:20-cv-06772 Document 1
                                    53-5
                                       Filed
                                           Filed
                                              09/29/20
                                                 09/30/20
                                                        Page
                                                           Page
                                                             29 of
                                                                3031
                                                                   of 34




 1             Sherman Act and the Cartwright Act;

 2       D.    Google has engaged in unlawful, unfair or fraudulent business acts or practices in

 3             violation of California’s Unfair Competition Law;

 4       E.    Plaintiff and the Class are entitled to recover damages sustained by them, as

 5             provided by federal and state law, and that a joint and several judgment in favor of

 6             Plaintiff and the Class be entered against Defendants in an amount subject to proof

 7             at trial, which is to be trebled in accordance with Section 4 of the Clayton Act (15

 8             U.S.C. § 15) and Section 16750 of the Cartwright Act (Cal. Bus. & Prof. Code §

 9             16750);

10       F.    Plaintiff and the Class are entitled to pre-judgment and post-judgment interest on

11             the damages awarded them, and that such interest be awarded at the highest legal

12             rate from and after the date this class action complaint is first served on Defendants;

13       G.    Plaintiff and the Class are entitled to equitable relief appropriate to remedy

14             Defendants’ past and ongoing restraint of trade, including:

15                    i.   A judicial determination declaring the rights of Plaintiff and the Class,

16                         and the corresponding responsibilities of Defendants;

17                  ii.    Restitution of the fees and commissions unlawfully obtained by

18                         Defendants; and

19                  iii.   Issuance of a permanent injunction against Defendants and their

20                         parents, subsidiaries, affiliates, successors, transferees, assignees and

21                         the respective officers, directors, partners, agents, and employees

22                         thereof and all other persons acting or claiming to act on their behalf

23                         from continuing and maintaining the monopolies, agreements and

24                         unlawful, unfair or fraudulent business practices alleged herein.

25       H.    Defendants are to be jointly and severally responsible financially for the costs and

26             expenses of a Court-approved notice program through post and media designed to

27             give immediate notification to the Class;

28                                               28
                                                                ANTITRUST CLASS ACTION COMPLAINT
       Case
         Case
            3:20-cv-05671-JD
               3:20-cv-06772 Document 1
                                      53-5
                                         Filed
                                             Filed
                                                09/29/20
                                                   09/30/20
                                                          Page
                                                             Page
                                                               30 of
                                                                  3131
                                                                     of 34




 1          I.      Plaintiff and the Class recover their costs of this suit, including reasonable

 2                  attorneys’ fees as provided by law; and

 3          J.      Plaintiff and the Class receive such other or further relief as may be just and proper.

 4          Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a trial by jury of all the
 5   claims asserted in this Complaint that are so triable.
 6
     Dated: September 29, 2020                           Respectfully submitted,
 7
                                                         By: /s/ Bonny E. Sweeney
 8
                                                         Bonny E. Sweeney (SBN 176174)
 9                                                       Samantha J. Stein (SBN 302034)
                                                         HAUSFELD LLP
10                                                       600 Montgomery Street, Suite 3200
                                                         San Francisco, CA 94111
11                                                       Tel.: (415) 633-1908 (main)
                                                         Tel.: (415) 633-1953 (direct)
12
                                                         Fax: (415) 358-4980
13                                                       bsweeney@hausfeld.com
                                                         sstein@hausfeld.com
14
                                                         Melinda R. Coolidge (pro hac vice forthcoming)
15                                                       HAUSFELD LLP
                                                         1700 K Street, NW, Suite 650
16                                                       Washington, DC 20006
                                                         Tel.: (202) 540-7200 (main)
17                                                       Tel.: (202) 540-7144 (direct)
                                                         Fax: (202) 540-7201
18                                                       mcoolidge@hausfeld.com
19                                                       Katie R. Beran (pro hac vice forthcoming)
                                                         HAUSFELD LLP
20                                                       325 Chestnut Street, Suite 900
                                                         Philadelphia, PA 19106
21                                                       Tel.: (215) 985-3270 (main)
                                                         Tel.: (267) 702-3215 (direct)
22                                                       Fax: (215) 985-3271
                                                         kberan@hausfeld.com
23
                                                         Scott A. Martin (pro hac vice forthcoming)
24                                                       Irving Scher (pro hac vice forthcoming)
25                                                       HAUSFELD LLP
                                                         33 Whitehall Street, 14th Floor
26                                                       New York, NY 10004
                                                         Tel.: (646) 357-1100 (main)
27

28                                                     29
                                                                       ANTITRUST CLASS ACTION COMPLAINT
     Case
       Case
          3:20-cv-05671-JD
             3:20-cv-06772 Document 1
                                    53-5
                                       Filed
                                           Filed
                                              09/29/20
                                                 09/30/20
                                                        Page
                                                           Page
                                                             31 of
                                                                3231
                                                                   of 34




                                           Tel.: (646) 357-1195 (direct)
 1                                         Fax: (212) 202-4322
                                           smartin@hausfeld.com
 2
                                           ischer@hausfeld.com
 3
                                           Michael Lewis (pro hac vice pending)
 4                                         The Lewis Firm PLLC
                                           1300 I Street NW, Suite 400E
 5                                         Washington, DC 20005
 6                                         Tel.: (202) 355-8895
                                           Fax: (888) 430-6695
 7                                         mlewis@lewis-firm.com

 8                                         Counsel for Plaintiff Peekya Services, Inc. and
                                           the Proposed Class
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28                                        30
                                                        ANTITRUST CLASS ACTION COMPLAINT
-6&$1' 5HY             Case
                                        Case
                                          3:20-cv-05671-JD
                                             3:20-cv-06772 Document 53-5
                                                                    1-1 Filed
                                                                         Filed09/29/20
                                                                               09/30/20 Page
                                                                                         Page133
                                                                                               of of
                                                                                                  2 34
                                                                                 &,9,/&29(56+((7               
7KH-6&$1'FLYLOFRYHUVKHHWDQGWKHLQIRUPDWLRQFRQWDLQHGKHUHLQQHLWKHUUHSODFHQRUVXSSOHPHQWWKHILOLQJDQGVHUYLFHRISOHDGLQJVRURWKHUSDSHUVDVUHTXLUHGE\ODZ
H[FHSWDVSURYLGHGE\ORFDOUXOHVRIFRXUW7KLVIRUPDSSURYHGLQLWVRULJLQDOIRUPE\WKH-XGLFLDO&RQIHUHQFHRIWKH8QLWHG6WDWHVLQ6HSWHPEHULVUHTXLUHGIRUWKH&OHUNRI
&RXUWWRLQLWLDWHWKHFLYLOGRFNHWVKHHW(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
, D 3/$,17,))6                                                                                                  '()(1'$176
     Peekya Services, Inc.                                                                                        Google LLC; Google Ireland Limited; Google Commerce Limited; Google Asia
                                                                                                                  Pacific Pte. Limited
 E &RXQW\RI5HVLGHQFHRI)LUVW/LVWHG3ODLQWLII                Sarasota, FL                                     &RXQW\RI5HVLGHQFHRI)LUVW/LVWHG'HIHQGDQW
  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                               (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                    127(,1/$1'&21'(01$7,21&$6(686(7+(/2&$7,212)
                                                                                                                             7+(75$&72)/$1',192/9('
     F $WWRUQH\V(Firm Name, Address, and Telephone Number)                                                    $WWRUQH\V(If Known)
                                                                                                              
    Bonny E. Sweeney, Hausfeld LLP, 600 Montgomery Street, Suite
    3200, San Francisco, CA 94104, (415) 633-1908
,, %$6,62)-85,6',&7,21(Place an “X” in One Box Only)                                     ,,,&,7,=(16+,32)35,1&,3$/3$57,(6 (Place an “X” in One Box for Plaintiff
                                                                                                       (For Diversity Cases Only)                       and One Box for Defendant) 
                                                                                                                                      37)  '()                                     37) '()
       86*RYHUQPHQW3ODLQWLII          )HGHUDO4XHVWLRQ                                   &LWL]HQRI7KLV6WDWH                 ,QFRUSRUDWHGor3ULQFLSDO3ODFH        
                                                (U.S. Government Not a Party)
                                                                                                                                                RI%XVLQHVV,Q7KLV6WDWH
                                                                                                      &LWL]HQRI$QRWKHU6WDWH             ,QFRUSRUDWHGand3ULQFLSDO3ODFH     
       86*RYHUQPHQW'HIHQGDQW           'LYHUVLW\                                                                                    RI%XVLQHVV,Q$QRWKHU6WDWH
                                               (Indicate Citizenship of Parties in Item III)
                                                                                                      &LWL]HQRU6XEMHFWRID              )RUHLJQ1DWLRQ                       
                                                                                                       )RUHLJQ&RXQWU\

    ,9 1$785(2)68,7(Place an “X” in One Box Only)
              &2175$&7                                                 72576                                     )25)(,785(3(1$/7<                       %$1.5837&<                        27+(567$787(6
      ,QVXUDQFH                       3(5621$/,1-85<                    3(5621$/,1-85<                    'UXJ5HODWHG6HL]XUHRI         $SSHDO86&             )DOVH&ODLPV$FW
      0DULQH                                                                                                      3URSHUW\86&           :LWKGUDZDO86&               4XL7DP 86&
                                         $LUSODQH                       3HUVRQDO,QMXU\±3URGXFW
      0LOOHU$FW                                                            /LDELOLW\                        2WKHU                                                               D 
                                         $LUSODQH3URGXFW/LDELOLW\
      1HJRWLDEOH,QVWUXPHQW                                             +HDOWK&DUH                                /$%25                      3523(57<5,*+76                   6WDWH5HDSSRUWLRQPHQW
                                         $VVDXOW/LEHO 6ODQGHU
      5HFRYHU\RI                                                           3KDUPDFHXWLFDO3HUVRQDO                                                                                    $QWLWUXVW
                                         )HGHUDO(PSOR\HUV¶                                                    )DLU/DERU6WDQGDUGV$FW       &RS\ULJKWV
            2YHUSD\PHQW2I                                                      ,QMXU\3URGXFW/LDELOLW\                                                                                   %DQNVDQG%DQNLQJ
                                             /LDELOLW\                                                             /DERU0DQDJHPHQW               3DWHQW
            9HWHUDQ¶V%HQHILWV                                              $VEHVWRV3HUVRQDO,QMXU\                                                                                   &RPPHUFH
                                         0DULQH                                                                    5HODWLRQV                      3DWHQWņ$EEUHYLDWHG1HZ
      0HGLFDUH$FW                                                          3URGXFW/LDELOLW\
                                         0DULQH3URGXFW/LDELOLW\                                              5DLOZD\/DERU$FW                  'UXJ$SSOLFDWLRQ                'HSRUWDWLRQ
      5HFRYHU\RI'HIDXOWHG                                             3(5621$/3523(57<                                                                                              5DFNHWHHU,QIOXHQFHG 
                                         0RWRU9HKLFOH                                                         )DPLO\DQG0HGLFDO             7UDGHPDUN
            6WXGHQW/RDQV ([FOXGHV                                         2WKHU)UDXG                                                                                                    &RUUXSW2UJDQL]DWLRQV
                                         0RWRU9HKLFOH3URGXFW                                                     /HDYH$FW
            9HWHUDQV                                                        7UXWKLQ/HQGLQJ                                                        62&,$/6(&85,7<
                                             /LDELOLW\                                                             2WKHU/DERU/LWLJDWLRQ                                              &RQVXPHU&UHGLW
      5HFRYHU\RI                                                       2WKHU3HUVRQDO3URSHUW\                                               +,$ II 
                                         2WKHU3HUVRQDO,QMXU\                                                 (PSOR\HH5HWLUHPHQW                                                 7HOHSKRQH&RQVXPHU
            2YHUSD\PHQW                                                         'DPDJH                                ,QFRPH6HFXULW\$FW            %ODFN/XQJ                      3URWHFWLRQ$FW
       RI9HWHUDQ¶V%HQHILWV          3HUVRQDO,QMXU\0HGLFDO
                                             0DOSUDFWLFH                   3URSHUW\'DPDJH3URGXFW                                               ',:&',::  J                &DEOH6DW79
      6WRFNKROGHUV¶6XLWV                                                   /LDELOLW\                             ,00,*5$7,21
                                                                                                                                                        66,'7LWOH;9,                  6HFXULWLHV&RPPRGLWLHV
      2WKHU&RQWUDFW                                                                                           1DWXUDOL]DWLRQ                                                          ([FKDQJH
                                              &,9,/5,*+76                  35,621(53(7,7,216                                                        56,  J 
      &RQWUDFW3URGXFW/LDELOLW\                                                                                   $SSOLFDWLRQ
                                         2WKHU&LYLO5LJKWV                                                                                                                             2WKHU6WDWXWRU\$FWLRQV
                                                                                +$%($6&25386                      2WKHU,PPLJUDWLRQ               )('(5$/7$;68,76
      )UDQFKLVH                                                                                                                                                                         $JULFXOWXUDO$FWV
                                         9RWLQJ                         $OLHQ'HWDLQHH                        $FWLRQV                        7D[HV 863ODLQWLIIRU
            5($/3523(57<               (PSOR\PHQW                                                                                                                                     (QYLURQPHQWDO0DWWHUV
                                                                             0RWLRQVWR9DFDWH                                                         'HIHQGDQW 
      /DQG&RQGHPQDWLRQ                                                     6HQWHQFH                                                                                                   )UHHGRPRI,QIRUPDWLRQ
                                         +RXVLQJ                                                                                                  ,56±7KLUG3DUW\86&
                                             $FFRPPRGDWLRQV                                                                                                                                     $FW
      )RUHFORVXUH                                                       *HQHUDO                                                                   
                                         $PHUZ'LVDELOLWLHV±                                                                                                                           $UELWUDWLRQ
      5HQW/HDVH (MHFWPHQW                                            'HDWK3HQDOW\
                                             (PSOR\PHQW                                                                                                                                     $GPLQLVWUDWLYH3URFHGXUH
      7RUWVWR/DQG                                                              27+(5
                                         $PHUZ'LVDELOLWLHV±2WKHU                                                                                                                         $FW5HYLHZRU$SSHDORI
      7RUW3URGXFW/LDELOLW\                                            0DQGDPXV 2WKHU                                                                                               $JHQF\'HFLVLRQ
      $OO2WKHU5HDO3URSHUW\       (GXFDWLRQ
                                                                             &LYLO5LJKWV                                                                                               &RQVWLWXWLRQDOLW\RI6WDWH
                                                                             3ULVRQ&RQGLWLRQ                                                                                               6WDWXWHV
                                                                             &LYLO'HWDLQHH±
                                                                                 &RQGLWLRQVRI
                                                                                 &RQILQHPHQW

    9        25,*,1(Place an “X” in One Box Only)
       2ULJLQDO                    5HPRYHGIURP                  5HPDQGHGIURP            5HLQVWDWHGRU           7UDQVIHUUHGIURP                0XOWLGLVWULFW            0XOWLGLVWULFW
        3URFHHGLQJ                    6WDWH&RXUW                    $SSHOODWH&RXUW            5HRSHQHG                $QRWKHU'LVWULFW(specify)        /LWLJDWLRQ±7UDQVIHU         /LWLJDWLRQ±'LUHFW)LOH

    9, &$86(2)             &LWHWKH86&LYLO6WDWXWHXQGHUZKLFK\RXDUHILOLQJ(Do not cite jurisdictional statutes unless diversity)
                                 SHERMAN AND CLAYTON ACTS (15 U.S.C. §§ 1, 2, 3, 15, 18, 26), CARTWRIGHT ACT (CAL. BUS. & PROF. CODE §§ 16700 ET SEQ.) AND UNFAIR COMPETITION LAW (CAL. BUS. & PROF. CODE §§ 17200 ET SEQ.)
          $&7,21
                                 %ULHIGHVFULSWLRQRIFDXVH
                                 Unlawful monopolization of the Android app store market.

    9,, 5(48(67(',1                  ✔   &+(&.,)7+,6,6$&/$66$&7,21                         '(0$1'
                                                                                                                          
                                                                                                                                                         &+(&.<(6RQO\LIGHPDQGHGLQFRPSODLQW
          &203/$,17                        81'(558/()HG5&LY3                                                                            -85<'(0$1'            <HV     1R

    9,,,5(/$7('&$6( 6                               -8'*( Hon.
                                                                                                                         '2&.(7180%(5
          ,)$1<(See instructions):                                          James Donato                                                        3:20-cv-05671                 

    ,; ',9,6,21$/$66,*10(17 &LYLO/RFDO5XOH 
     3ODFHDQ³;´LQ2QH%R[2QO\  6$1)5$1&,6&22$./$1'                                                                        6$1-26(                           (85(.$0&.,1/(<9,//(


    '$7( 09/29/2020                                       6,*1$785(2)$77251(<2)5(&25'                                                   /s/ Bonny E. Sweeney
    -6&$1' UHY  Case
                                Case
                                  3:20-cv-05671-JD
                                     3:20-cv-06772                   Document 53-5
                                                                              1-1 Filed
                                                                                   Filed09/29/20
                                                                                         09/30/20 Page
                                                                                                   Page234
                                                                                                         of of
                                                                                                            2 34

                 ,16758&7,216)25$77251(<6&203/(7,1*&,9,/&29(56+((7)250-6&$1'
                                                                                       
    $XWKRULW\)RU&LYLO&RYHU6KHHW7KH-6&$1'FLYLOFRYHUVKHHWDQGWKHLQIRUPDWLRQFRQWDLQHGKHUHLQQHLWKHUUHSODFHVQRUVXSSOHPHQWVWKHILOLQJVDQG
    VHUYLFHRISOHDGLQJRURWKHUSDSHUVDVUHTXLUHGE\ODZH[FHSWDVSURYLGHGE\ORFDOUXOHVRIFRXUW7KLVIRUPDSSURYHGLQLWVRULJLQDOIRUPE\WKH-XGLFLDO
    &RQIHUHQFHRIWKH8QLWHG6WDWHVLQ6HSWHPEHULVUHTXLUHGIRUWKH&OHUNRI&RXUWWRLQLWLDWHWKHFLYLOGRFNHWVKHHW&RQVHTXHQWO\DFLYLOFRYHUVKHHWLV
    VXEPLWWHGWRWKH&OHUNRI&RXUWIRUHDFKFLYLOFRPSODLQWILOHG7KHDWWRUQH\ILOLQJDFDVHVKRXOGFRPSOHWHWKHIRUPDVIROORZV
        ,D 3ODLQWLIIV'HIHQGDQWV(QWHUQDPHV ODVWILUVWPLGGOHLQLWLDO RISODLQWLIIDQGGHIHQGDQW,IWKHSODLQWLIIRUGHIHQGDQWLVDJRYHUQPHQWDJHQF\XVH
                RQO\WKHIXOOQDPHRUVWDQGDUGDEEUHYLDWLRQV,IWKHSODLQWLIIRUGHIHQGDQWLVDQRIILFLDOZLWKLQDJRYHUQPHQWDJHQF\LGHQWLI\ILUVWWKHDJHQF\DQG
                WKHQWKHRIILFLDOJLYLQJERWKQDPHDQGWLWOH
        E &RXQW\RI5HVLGHQFH)RUHDFKFLYLOFDVHILOHGH[FHSW86SODLQWLIIFDVHVHQWHUWKHQDPHRIWKHFRXQW\ZKHUHWKHILUVWOLVWHGSODLQWLIIUHVLGHVDWWKH
                WLPHRIILOLQJ,Q86SODLQWLIIFDVHVHQWHUWKHQDPHRIWKHFRXQW\LQZKLFKWKHILUVWOLVWHGGHIHQGDQWUHVLGHVDWWKHWLPHRIILOLQJ 127(,QODQG
                FRQGHPQDWLRQFDVHVWKHFRXQW\RIUHVLGHQFHRIWKH³GHIHQGDQW´LVWKHORFDWLRQRIWKHWUDFWRIODQGLQYROYHG 
        F $WWRUQH\V(QWHUWKHILUPQDPHDGGUHVVWHOHSKRQHQXPEHUDQGDWWRUQH\RIUHFRUG,IWKHUHDUHVHYHUDODWWRUQH\VOLVWWKHPRQDQDWWDFKPHQWQRWLQJ
                LQWKLVVHFWLRQ³ VHHDWWDFKPHQW ´
        ,,-XULVGLFWLRQ7KHEDVLVRIMXULVGLFWLRQLVVHWIRUWKXQGHU)HGHUDO5XOHRI&LYLO3URFHGXUH D ZKLFKUHTXLUHVWKDWMXULVGLFWLRQVEHVKRZQLQ
                SOHDGLQJV3ODFHDQ³;´LQRQHRIWKHER[HV,IWKHUHLVPRUHWKDQRQHEDVLVRIMXULVGLFWLRQSUHFHGHQFHLVJLYHQLQWKHRUGHUVKRZQEHORZ
                 8QLWHG6WDWHVSODLQWLII-XULVGLFWLRQEDVHGRQ86&DQG6XLWVE\DJHQFLHVDQGRIILFHUVRIWKH8QLWHG6WDWHVDUHLQFOXGHGKHUH
                 8QLWHG6WDWHVGHIHQGDQW:KHQWKHSODLQWLIILVVXLQJWKH8QLWHG6WDWHVLWVRIILFHUVRUDJHQFLHVSODFHDQ³;´LQWKLVER[
                 )HGHUDOTXHVWLRQ7KLVUHIHUVWRVXLWVXQGHU86&ZKHUHMXULVGLFWLRQDULVHVXQGHUWKH&RQVWLWXWLRQRIWKH8QLWHG6WDWHVDQDPHQGPHQW
                   WRWKH&RQVWLWXWLRQDQDFWRI&RQJUHVVRUDWUHDW\RIWKH8QLWHG6WDWHV,QFDVHVZKHUHWKH86LVDSDUW\WKH86SODLQWLIIRUGHIHQGDQWFRGH
                   WDNHVSUHFHGHQFHDQGER[RUVKRXOGEHPDUNHG
                 'LYHUVLW\RIFLWL]HQVKLS7KLVUHIHUVWRVXLWVXQGHU86&ZKHUHSDUWLHVDUHFLWL]HQVRIGLIIHUHQWVWDWHV:KHQ%R[LVFKHFNHGWKH
                   FLWL]HQVKLSRIWKHGLIIHUHQWSDUWLHVPXVWEHFKHFNHG 6HH6HFWLRQ,,,EHORZ127(IHGHUDOTXHVWLRQDFWLRQVWDNHSUHFHGHQFHRYHUGLYHUVLW\
                   FDVHV 
        ,,,5HVLGHQFH FLWL]HQVKLS RI3ULQFLSDO3DUWLHV7KLVVHFWLRQRIWKH-6&$1'LVWREHFRPSOHWHGLIGLYHUVLW\RIFLWL]HQVKLSZDVLQGLFDWHGDERYH
                0DUNWKLVVHFWLRQIRUHDFKSULQFLSDOSDUW\
        ,91DWXUHRI6XLW3ODFHDQ³;´LQWKHDSSURSULDWHER[,IWKHQDWXUHRIVXLWFDQQRWEHGHWHUPLQHGEHVXUHWKHFDXVHRIDFWLRQLQ6HFWLRQ9,EHORZLV
               VXIILFLHQWWRHQDEOHWKHGHSXW\FOHUNRUWKHVWDWLVWLFDOFOHUN V LQWKH$GPLQLVWUDWLYH2IILFHWRGHWHUPLQHWKHQDWXUHRIVXLW,IWKHFDXVHILWVPRUHWKDQ
               RQHQDWXUHRIVXLWVHOHFWWKHPRVWGHILQLWLYH
        92ULJLQ3ODFHDQ³;´LQRQHRIWKHVL[ER[HV
                 2ULJLQDO3URFHHGLQJV&DVHVRULJLQDWLQJLQWKH8QLWHG6WDWHVGLVWULFWFRXUWV
                 5HPRYHGIURP6WDWH&RXUW3URFHHGLQJVLQLWLDWHGLQVWDWHFRXUWVPD\EHUHPRYHGWRWKHGLVWULFWFRXUWVXQGHU7LWOH86&:KHQWKH
                   SHWLWLRQIRUUHPRYDOLVJUDQWHGFKHFNWKLVER[
                 5HPDQGHGIURP$SSHOODWH&RXUW&KHFNWKLVER[IRUFDVHVUHPDQGHGWRWKHGLVWULFWFRXUWIRUIXUWKHUDFWLRQ8VHWKHGDWHRIUHPDQGDVWKHILOLQJ
                   GDWH
                 5HLQVWDWHGRU5HRSHQHG&KHFNWKLVER[IRUFDVHVUHLQVWDWHGRUUHRSHQHGLQWKHGLVWULFWFRXUW8VHWKHUHRSHQLQJGDWHDVWKHILOLQJGDWH
                 7UDQVIHUUHGIURP$QRWKHU'LVWULFW)RUFDVHVWUDQVIHUUHGXQGHU7LWOH86& D 'RQRWXVHWKLVIRUZLWKLQGLVWULFWWUDQVIHUVRU
                   PXOWLGLVWULFWOLWLJDWLRQWUDQVIHUV
                 0XOWLGLVWULFW/LWLJDWLRQ7UDQVIHU&KHFNWKLVER[ZKHQDPXOWLGLVWULFWFDVHLVWUDQVIHUUHGLQWRWKHGLVWULFWXQGHUDXWKRULW\RI7LWOH86&
                   :KHQWKLVER[LVFKHFNHGGRQRWFKHFN  DERYH
                 0XOWLGLVWULFW/LWLJDWLRQ'LUHFW)LOH&KHFNWKLVER[ZKHQDPXOWLGLVWULFWOLWLJDWLRQFDVHLVILOHGLQWKHVDPHGLVWULFWDVWKH0DVWHU0'/GRFNHW
              3OHDVHQRWHWKDWWKHUHLVQR2ULJLQ&RGH2ULJLQ&RGHZDVXVHGIRUKLVWRULFDOUHFRUGVDQGLVQRORQJHUUHOHYDQWGXHWRFKDQJHVLQVWDWXWH
        9,&DXVHRI$FWLRQ5HSRUWWKHFLYLOVWDWXWHGLUHFWO\UHODWHGWRWKHFDXVHRIDFWLRQDQGJLYHDEULHIGHVFULSWLRQRIWKHFDXVH'RQRWFLWHMXULVGLFWLRQDO
               VWDWXWHVXQOHVVGLYHUVLW\([DPSOH86&LYLO6WDWXWH86&%ULHI'HVFULSWLRQ8QDXWKRUL]HGUHFHSWLRQRIFDEOHVHUYLFH
        9,,5HTXHVWHGLQ&RPSODLQW&ODVV$FWLRQ3ODFHDQ³;´LQWKLVER[LI\RXDUHILOLQJDFODVVDFWLRQXQGHU)HGHUDO5XOHRI&LYLO3URFHGXUH
              'HPDQG,QWKLVVSDFHHQWHUWKHDFWXDOGROODUDPRXQWEHLQJGHPDQGHGRULQGLFDWHRWKHUGHPDQGVXFKDVDSUHOLPLQDU\LQMXQFWLRQ
              -XU\'HPDQG&KHFNWKHDSSURSULDWHER[WRLQGLFDWHZKHWKHURUQRWDMXU\LVEHLQJGHPDQGHG
        9,,,5HODWHG&DVHV7KLVVHFWLRQRIWKH-6&$1'LVXVHGWRLGHQWLI\UHODWHGSHQGLQJFDVHVLIDQ\,IWKHUHDUHUHODWHGSHQGLQJFDVHVLQVHUWWKHGRFNHW
              QXPEHUVDQGWKHFRUUHVSRQGLQJMXGJHQDPHVIRUVXFKFDVHV
        ,;'LYLVLRQDO$VVLJQPHQW,IWKH1DWXUHRI6XLWLVXQGHU3URSHUW\5LJKWVRU3ULVRQHU3HWLWLRQVRUWKHPDWWHULVD6HFXULWLHV&ODVV$FWLRQOHDYHWKLV
               VHFWLRQEODQN)RUDOORWKHUFDVHVLGHQWLI\WKHGLYLVLRQDOYHQXHDFFRUGLQJWR&LYLO/RFDO5XOH³WKHFRXQW\LQZKLFKDVXEVWDQWLDOSDUWRIWKH
               HYHQWVRURPLVVLRQVZKLFKJLYHULVHWRWKHFODLPRFFXUUHGRULQZKLFKDVXEVWDQWLDOSDUWRIWKHSURSHUW\WKDWLVWKHVXEMHFWRIWKHDFWLRQLVVLWXDWHG´
        'DWHDQG$WWRUQH\6LJQDWXUH'DWHDQGVLJQWKHFLYLOFRYHUVKHHW
    

